Tolson, C. J. Claimant, Illinois Farm Supply Company, filed its complaint seeking to recover the sum of $3,838.35 for materials sold to the State of Illinois. The record consists of the complaint, Departmental Report, stipulation, and motion for summary judgment. The stipulation between the parties recites that the Departmental Report, together with the pleadings and bill of particulars, shall constitute the record in this case. The Departmental Report acknowledges that respondent purchased and received all of the petroleum products described in the bill of particulars, and that funds were available to pay such bills at all times. The report concludes with a statement, that, had claimant presented its vouchers before September 30th, the bills would have been paid in the regular course of business. This Court has previously held that, when funds have been appropriated and are available to pay proper claims, and such claims are not barred by the statute of limitations, then, if it appears that such claims have not been processed and paid by the end of the biennium, this Court will make an award. An award is, therefore, made to the Illinois Farm Supply Company in the amount of $3,838.35.